Poffenbarger, Judge

(dissenting):

I think the powers of a court of contest are more ample than those of a board of canvassers, and that it is not bound or controlled by the decision of the canvassers on any question properly raised in the court of contest. A canvassing board has power only to count and declare the result of the count, and all the judicial power it has is simply such as is incident to the act of counting. When because of tampering it cannot count the ballots it must take the certified result, if there were any legal ballots cast. It has no power to throw out a ballot because it was cast by a person not entitled to vote, nor to decide against a candidate on the ground of ineligibility. And any decision it makes lacks finality. It only determines the prima facie right, and the final and absolute determination of the right is with the contest court, if the question be carried into that court.
The court of contest is armed with full judicial power. It is not limited to the mere matter of counting. If it can see clearly that a man is elected, without being able to specify the exact number of votes received, it has the judicial power to declare him elected. These candidates came to Matewan precinct with their respective votes standing as follows: Mu*75sick, 1070; Williamson, 1245, a majority of 175 votes for Williamson. It is an indisputable fact that only four valid ballots were east at Matewan: Had Musick received all four of them he would still have lacked 171 of being even with Williamson. But this decision overcomes the difficulty by counting 411 void ballots, giving Musick 337 of them and Williamson 54, because, in view of the tampering, the court is unable to say just exactly how many votes each candidate received. What difference can that make when it is plainly impossible that Musick could be elected by legal ballots ? How could the tampering put life and vigor into void ballots?' Buies declared by this and other courts in cases not at all similar to this constitute no obstacle to such a disposition of it, as I suggest.
Believing the court of contest has power to declare the result, in accordance with plainly apparent right, although unable under the rules of counting to specify the exact number of votes received, I cannot concur in the decision. In these-views, Judge McWhorter concurs.